In a negligence action to recover damages for personal injuries, etc., the third-party defendant appeals (1) from an order of the Supreme Court, Kings County, dated March 18, 1975, which inter alia denied its motion to dismiss the amended complaint and the third-party complaint for lack of in personam jurisdiction over it and (2) as limited by its brief, from so much of a further order of the same court, dated September 8, 1975, as, upon reargument, inter alia, adhered to the original determination. Appeal from the order dated March 18, 1975 dismissed as academic. That order was superseded by the order of September 8, 1975. Order dated September 8, 1975 affirmed insofar as appealed from. Respondents and third-party plaintiff-respondent, appearing separately and filing separate briefs, are awarded one bill of $50 costs and disbursements, jointly, to cover both appeals. The record on this appeal adequately supports the determination of Special Term. Rabin, Acting P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.